NOTICE OF ALLOWANCE

This is a reissue application of U.S. Patent No. 9,431,693 (“the ‘693 patent”). This application was filed 07/02/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘693 patent the pre-AIA  first to invent provisions govern.
Applicant filed a preliminary amendment on 07/02/2018, in which the specification was amended, claims 1-25 were canceled and new claims 26-45 were added. A non-final was mailed 10/13/2020 including Claim Objection, Claim Rejections - 35 USC § 251 for improper recapture and defective reissue declaration, Claim rejections - 35 USC § 102 and § 103. Applicant filed a response 12/18/2020 with a new reissue declaration, amending new claims 26-28, 30, 33, 35, 36, 38, 39, 45; canceling claims 32, 34, 40-44; and adding new claims 46-57. A final was mailed 2/4/2021 including 35 USC § 251 for defective reissue declaration. Applicant responded 3/10/2021 with a supplemental reissue declaration. An advisory action was mailed 3/19/2021. Claims 26-31, 33, 35-39, and 45-57 are pending. 

Allowable Subject Matter

Claims 26-31, 33, 35-39, and 45-57  are allowed. 
Reasons for allowance are the same as stated in the 2/4/2021 Office action, pp. 3-4. 


       Remarks

Applicant’s response submitted 3/25/2021 has been fully considered.

Declaration:
Applicant argues that the rejection for a defective declaration is overcome by the supplemental declaration filed 3/25/2021. The examiner agrees, the new declaration is sufficient and this rejection is withdrawn.


Conclusion

Any inquiry concerning this or earlier communications from the examiner should be directed to Linh M. Nguyen at 571-272-1749.  The examiner can normally be reached Mon-Thurs. 6:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINH M NGUYEN/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992